Citation Nr: 1035045	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, 
to include on the basis of exposure to herbicides.

2.  Entitlement to service connection for tinnitus, to include on 
the basis of exposure to herbicides.

3.  Entitlement to service connection for a skin disorder, to 
include on the basis of exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder and posttraumatic stress 
disorder (PTSD), and to include on the basis of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

When this case was previously before the Board in October 2007, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record reveals that further development is needed 
for due process purposes.  The case was previously remanded in 
part for the purposes of conducting of examinations and obtaining 
medical opinions as to etiology.  The claims file indicates that 
the examinations were scheduled and that the Veteran failed to 
report for the examinations.  There is no indication that the 
notice letters were returned as undeliverable.  Appellant was 
notified of these facts in a subsequent supplemental statement of 
the case.  There is no indication in the file that he is willing 
to report for the examinations.

The record reveals that a Power of Attorney form on file is 
executed in favor of the service organization listed on the title 
page.  Unfortunately, the supplemental statement of the case was 
forwarded to the Connecticut Department of Veterans Affairs.  
That organization was also sent the letter which solicited a VA 
Form 646, which would be used by a representative at the RO to 
provide additional argument.  His accredited representative has 
not been properly informed of the decisions entered or offered an 
opportunity to make an argument on the appellant's behalf.  They 
do not have an office at the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The service organization on the title 
page should be provided with a copy of the 
most recent supplemental statement of the 
case and offered an opportunity to respond 
thereto.  If there is indication that 
appellant has changed his representation, 
appropriate notice of such should be 
associated with the claims folder.

2.  Thereafter, the case should be returned 
to the Board in accordance with applicable 
procedures.  If the representative provides 
additional evidence, readjudication should be 
undertaken, and if the case remains denied, a 
supplemental statement of the case should be 
issued.  If only argument is offered, or if 
no additional argument is offered, then the 
matter should just be returned to the Board 
in accordance with applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


